DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.
 
Response to Arguments
Regarding the Applicant's arguments with respect to the rejection of claims 2-17 under 35 USC 101, the Examiner respectfully disagrees. The applicant argues that the claims do not recite a judicial exception of an abstract idea, specifically a mental process. The Examiner respectfully disagrees. Determining a state of a patient's health can be performed in the human mind, and the use of controls is part of the use of a user interface and merely involving the use of computers. To perform the abstract idea, the user does not necessarily have to memorize every patient's medical record in order to determine the status in their medical records.

The Applicant additionally argues that the claims are integrated into a practical application. The Examiner respectfully disagrees. The use of a graphical user interface to index medical records 

The Applicant additionally argues that the claims recite elements that further improve efficiency of the computer system. The Examiner respectfully disagrees. The Examiner asserts that there is no indication here that the claimed invention address a problem specifically arising in the realm of computer technology; the Applicant does not provide adequate evidence or technical reasoning on how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or any other technological aspect of the computer. The process provided here has not been described or claims as anything more than a generic use of existing technology performing basic, purely conventional functions of a computer (specifically using a computer to utilize a graphical user interface). Furthermore, using a computer to perform tasks more quickly or efficiently does not confer patent eligibility or an otherwise ineligible abstract idea.

Applicant's arguments with respect to the rejection of claims 2, 9, 14, 17, and their dependent claims under 35 USC 102(b) have been fully considered but are not persuasive.. Reference paragraphs [0119] and [0121] in Linthicum show how the interface and selectable controls can be interpreted as displaying a note selectable control linking to the patient examination report in response to actuating another data-item selectable control; [0121] shows that the document can be viewed or modified, which would involve a selectable control on the interface. Based on the current amendments, the arguments are considered moot and the rejection on prior art is updated as shown below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-17 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 2-17 are related to methods (i.e., processes). Accordingly, claims 2-17 are all within at least one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

claim 2 includes limitations that recite at least one abstract idea. Specifically, independent claim 2 recites:

A method of generating a user interface, the method comprising: 
identifying one or more historical note records containing a data item, the data item related to at least one non-dental feature of a patient's anatomy; 
determining a state of the data item in the historical note data record; 
generating a graphical user interface, the graphical user interface comprising the data item in a font color defined by the determined state; 
generating a data-item selectable control linked to the data item in the graphical user interface and the identified one or more historical note records, each of the linked one or more historical note records containing the data item; and 
upon actuation of the data-item selectable control, displaying one or more note selectable controls, each note selectable control being associated with at least one of the historical note data records that includes the data item.

The Examiner submits that the foregoing underlined limitations constitute an idea “of itself”, more specifically “a mental process” because identifying historical data for a patient that is a non-dental characteristic of the patient’s anatomy and determining the state of that information is an analysis and observation that can be performed in the human mind. 

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., generating an interface) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the abstract idea of a mental process for Claim 9 is similar to that of claim 2, in that the medical finding relating to the patient is assigned. Additionally, the abstract idea for Claim 14 is similar as well, in that there is a determination if information from the first note record is included in a second note record. Additionally, the abstract idea for Claim 17 is similar as well, in that a medical finding associated to the patient can be identified.  

Furthermore, depending claims 11 and 16 further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract.

In relation to claim 11, indicating whether a medical finding is normal or abnormal can be judged, and therefore merely further define steps that were indicated as being part of the abstract idea, and is thus part of a mental process.

In relation to claim 16, identifying a previously entered item is a judgement that can be made , and therefore merely further define steps that were indicated as being part of the abstract idea, and is thus part of a mental process.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must 

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A method of generating a user interface, the method comprising: 
identifying one or more historical note records containing a data item, the data item related to at least one non-dental feature of a patient's anatomy; 
determining a state of the data item in the historical note data record; 
generating a graphical user interface, the graphical user interface comprising the data item in a font color defined by the determined state; 
generating a data-item selectable control linked to the data item in the graphical user interface and the identified one or more historical note records, each of the linked one or more historical note records containing the data item; and 
upon actuation of the data-item selectable control, displaying one or more note selectable controls, each note selectable control being associated with at least one of the historical note data records that includes the data item.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations the user interface, the data item in a font color, and data-item selectable control linked to the data,  Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process (see MPEP § 2106.05(f)).

Regarding the additional limitation of generating a user interface, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)).   

Regarding the additional limitation of upon actuation of the data-item selectable control, displaying one or more note selectable controls, this is merely post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)).   

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.



For these reasons, representative independent claim 2 and additional independent claims 9, 14 and 17 do not recite additional elements that integrate the judicial exceptions into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below: 

Claim 3: These claims specify specific types of data to be gathered (receiving an entry of a new data item) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claim 4: These claims specify specific types of data to be gathered (item control when data item is displayed) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claim 5: These claims specify specific types of data to be gathered (loaded template including data item) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claim 6: These claims merely amount to merely using a computer (automatically generating data item selectable control) to perform the at least one abstract idea (see MPEP § 2106.05(f)).  

Claim 7: These claims specify specific types of data to be gathered (receiving an input and displaying the data) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claim 8: These claims specify specific types of data to be gathered (displaying a date of the data record) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claim 10: These claims specify specific types of data to be gathered (color being selected) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claim 11: These claims specify specific types of data to be gathered (color being selected) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claim 12: These claims specify specific types of data to be gathered (displaying second note data) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claim 13: These claims specify specific types of data to be gathered (choosing which data is represented by a color) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claim 15: These claims specify specific types of data to be gathered (receiving an input and data entry) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claim 16: These claims specify specific types of data to be gathered (receiving an input) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are 

Regarding the additional limitations the user interface, the data item in a font color, and data-item selectable control linked to the data, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process and is not sufficient to amount to significantly more that the abstract idea. (see MPEP § 2106.05(f)).

Regarding the additional limitation of generating a user interface, this is merely pre-solution activity. The examiner further submits that this additional limitations is not unconventional as they merely add insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP 2106.05(d)(II), specifically “ Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).

Regarding the additional limitation of upon actuation of the data-item selectable control, displaying one or more note selectable controls, this is merely post-solution activity. The examiner further submits that this additional limitations is not unconventional as they merely add insignificant extra-solution activity of gathering and displaying data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 2-17 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-17 are rejected under 35 USC 103 as being unpatentable over US Patent Application Pub. US 2010/0131883 to Linthicum et al. (Linthicum) in view of US Patent Application Pub. US 2008/0040161 A1 to Faux et al. (“Faux”):
Regarding claim 2:
Linthicum recites a method of generating a user interface, the method comprising ( [0085]- a user interface is used to monitor a patient’s health progress and vital information): 
identifying one or more historical … records containing a data item, the data item related to at least one non-dental feature of a patient's anatomy ([0121]- when looking at a data item, the original examination report (the report being interpreted as a historical record for the patient) that has this non-dental feature (blood pressure) can be identified. ); 
determining a state of the data item in the historical … data record; generating a graphical user interface, the graphical user interface comprising the data item in a font color defined by the determined state ([0112], Figure 7- the state of the recorded data can be shown as shaded colors of green or red. Figure 7 shows the interface that is generated with data item features. ); 
generating a data-item selectable control linked to the data item in the graphical user interface and the identified one or more historical … records, each of the linked one or more historical … records containing the data item ([0118]- the system can generate a thumbnail view of the trend of blood pressure data when hovering over or clicking the BP 
upon actuation of the data-item selectable control, displaying one or more note selectable controls, each note selectable control being associated with at least one of the historical … data records that includes the data item ([0119]- thumbnails (the selectable control) can be further clicked on (interpreted as the actuation) when selecting a single data point in the data and then viewing the full historical blood pressure data (the historical records). [0121]- by a mouse click or cursor action (the actuation) the user can view where that data came from (for example, the patient’s previous examination report).).
Linthicum however does not explicitly teach:
[historical] note [data record]
Faux however teaches that it was well known in the art of clinical documentation that when generating a user interface for tracking the historical progression of a patient, the displayed information can be derived from medical sources relevant to the patient such as medical notes (this is interpreted as the note being historical) [0072].
Therefore, it would have been obvious to one of ordinary skill in the art of clinical documentation as of the effective filing date of the claimed invention to modify the use of the examination report in the UI generation of Linthicum to include the use of historical medical notes, as taught by Faux, in order to provide easier access of relevant medical information. 

Regarding claim 3:
Linthicum/Faux discloses all of the limitations of Claim 2. Linthicum further recites wherein receiving an input comprises receiving an entry of a new data item, and wherein generating a data-item selectable control is performed automatically upon entry of the new data item ([0110]- a user can add or modify data points that was collected (a user could add data such as blood pressure), and thereafter can bring up a query or comparison to other data points (a selectable control).).

Regarding claim 4:
Linthicum/Faux discloses all of the limitations of Claim 2. Linthicum further recites wherein generating a data-item selectable control occurs when the data item is displayed ([0121]- since a user can select a data point using a cursor when the data point is shown on the UI, the selectable control has been created).

Regarding claim 5:
Linthicum/Faux discloses all of the limitations of Claim 2. Linthicum further recites wherein generating a data-item selectable control occurs when a template is loaded that includes the data item as a suggested data item ([0108]- a template or arrangement of the UI can show different health data (such as BP, pulse rate) can be arranged on the UI and can be selected by the user for further retrieval of data. The color coding can suggest and indicate which health data is of higher importance.).

Regarding claim 6:
Linthicum/Faux discloses all of the limitations of Claim 2. Linthicum further recites wherein generating a data-item selectable control is performed automatically ([0114]- a user 

Regarding claim 7:
Linthicum/Faux discloses all of the limitations of Claim 2. Linthicum further recites further comprising: receiving a second input to select at least one of the note selectable controls; and displaying the historical … data record including the data item in the user interface ([0108]- multiple health data can be seen, and a second input can be used to select a control. Once a data point is selected, the selection of the indicator retrieves documents (historical note data) and results used to generate the information).
Linthicum however does not explicitly teach:
[historical] note [data record]
Faux however teaches that it was well known in the art of clinical documentation that when generating a user interface for tracking the historical progression of a patient, the displayed information can be derived from medical sources relevant to the patient such as medical notes (this is interpreted as the note being historical) [0072].
Therefore, it would have been obvious to one of ordinary skill in the art of clinical documentation as of the effective filing date of the claimed invention to modify the use of the examination report in the UI generation of Linthicum to include the use of historical medical notes, as taught by Faux, in order to provide easier access of relevant medical information. 

Regarding claim 8:
Linthicum/Faux discloses all of the limitations of Claim 2. Linthicum further recites further comprising wherein displaying the note selectable control further comprises displaying a date of the historical … data record associated with the selectable control ([0068]- the interface has a widget that can show documents associated with the patient, and these selected documents can show information such as the date of a medical visit (date of historical note data).)
Linthicum however does not explicitly teach:
[historical] note [data record]
Faux however teaches that it was well known in the art of clinical documentation that when generating a user interface for tracking the historical progression of a patient, the displayed information can be derived from medical sources relevant to the patient such as medical notes (this is interpreted as the note being historical) [0072].
Therefore, it would have been obvious to one of ordinary skill in the art of clinical documentation as of the effective filing date of the claimed invention to modify the use of the examination report in the UI generation of Linthicum to include the use of historical medical notes, as taught by Faux, in order to provide easier access of relevant medical information. 

Regarding claim 9:
Linthicum recites a method of generating a user interface, the method comprising: generating a graphical user interface, the graphical user interface comprising a first … data record containing a data item representing a medical finding related to a non- dental feature of a patient's anatomy ([0085]- a user interface is used to monitor a patient’s health progress and vital information. [0121]- when looking at a data item, the original examination , 
the medical finding relating to a characteristic of the patient, the data item being displayed in a first font; and assigning a color to the font, wherein the color is indicative of the medical finding ([0112], Figure 7- Figure 7 shows a generated UI with patient medical findings (includes blood pressure which is a non-dental feature of a patient’s anatomy). The font of the numbers of the health data can be assigned different colors of shades of red and green, and this indicates the status of the medical finding), 
the color indicating the status of the medical finding relative to the same medical finding on at least one historical … record ([0112]- The font of the numbers of the health data can be assigned different colors of shades of red and green, and this indicates the status of the medical finding. [0121]- this data comes from the medical data of the examination report (the report being interpreted as the historical record).).
Linthicum however does not explicitly teach:
[historical] note [data record]
Faux however teaches that it was well known in the art of clinical documentation that when generating a user interface for tracking the historical progression of a patient, the displayed information can be derived from medical sources relevant to the patient such as medical notes (this is interpreted as the note being historical) [0072].
Therefore, it would have been obvious to one of ordinary skill in the art of clinical documentation as of the effective filing date of the claimed invention to modify the use of the examination report in the UI generation of Linthicum to include the use of historical medical notes, as taught by Faux, in order to provide easier access of relevant medical information. 

Regarding claim 10:
Linthicum/Faux discloses all of the limitations of Claim 9. Linthicum further recites wherein the color is selected from a group of two or more colors, each color representing a different state of the medical finding ([0112]- state of medical finding can be in shades of green or red, depending on how far they deviate from threshold values of normal results).

Regarding claim 11:
Linthicum/Faux discloses all of the limitations of Claim 9. Linthicum further recites wherein the color is selected from a first color indicative of an abnormal finding and a second color indicative of a normal finding ([0112]- red font color indicates abnormal lab results, green represents within normal findings).

Regarding claim 12:
Linthicum/Faux discloses all of the limitations of Claim 9. Linthicum further recites further comprising displaying a second … data record including the data item ([0108]- different values such as BP and temperature can be shown on the UI and each are assigned an indicator. Selecting the indicator will display a data record showing where the result data came from).
Linthicum however does not explicitly teach:
note [data record]
Faux however teaches that it was well known in the art of clinical documentation that when generating a user interface for tracking the historical progression of a patient, the displayed 
Therefore, it would have been obvious to one of ordinary skill in the art of clinical documentation as of the effective filing date of the claimed invention to modify the use of the examination report in the UI generation of Linthicum to include the use of historical medical notes, as taught by Faux, in order to provide easier access of relevant medical information. 

Regarding claim 13:
Linthicum/Faux discloses all of the limitations of Claim 9. Linthicum further recites wherein a font for the data item in the first … data record is a first color, and the font for the data item in the second record is a second color ([0112], Figure 7- the color indicating normality of lab results can be different for each lab result).
Linthicum however does not explicitly teach:
note [data record]
Faux however teaches that it was well known in the art of clinical documentation that when generating a user interface for tracking the historical progression of a patient, the displayed information can be derived from medical sources relevant to the patient such as medical notes (this is interpreted as the note being historical) [0072].
Therefore, it would have been obvious to one of ordinary skill in the art of clinical documentation as of the effective filing date of the claimed invention to modify the use of the examination report in the UI generation of Linthicum to include the use of historical medical notes, as taught by Faux, in order to provide easier access of relevant medical information. 


Linthicum recites a method of generating a user interface, the method comprising: generating a graphical user interface, the graphical user interface comprising a first … data record displayed in a first frame, the first … data record including a data item, the data item relating to at least one non-dental feature of a patient's anatomy (Figure 6-as shown in the UI, a note data record can be displayed in another window or frame. This data can be blood pressure, and is not a dental feature of a patient’s anatomy); 
receiving an input identifying the data item of the first … data record; determining whether the data item is included in a second … data record; upon determining whether the data item is included in a second … data record, generating a selectable control linked to the data item and the second … data record ([0108]- The color coding and size of the indicators of the health data can be used to identify the data item of the first note data record. Since multiple data records can be shown by use of the selection of an indicator, a second note data record can be shown on the UI by means of showing the document where the health data came from. Selection of an indicator retrieves data, results and/or documents used to generate the information for the indicator); 
linking the selectable control to the data item; and altering the display of the data item in the first frame while the first … data record is being displayed in the first frame (As shown in Figure 6, a selection of a data alters the display of the data item in the first frame while the first note data record is being displayed as shown in step 625 in Figure 6.) 
Linthicum however does not explicitly teach:
note [data record]
Faux however teaches that it was well known in the art of clinical documentation that when generating a user interface for tracking the historical progression of a patient, the displayed information can be derived from medical sources relevant to the patient such as medical notes (this is interpreted as the note being historical) [0072].
Therefore, it would have been obvious to one of ordinary skill in the art of clinical documentation as of the effective filing date of the claimed invention to modify the use of the examination report in the UI generation of Linthicum to include the use of historical medical notes, as taught by Faux, in order to provide easier access of relevant medical information. 

Regarding claim 15:
Linthicum/Faux discloses all of the limitations of Claim 14. Linthicum further recites wherein receiving an input comprises receiving an entry of a new data item ([0110]- new data item can be inputted into the range of data).

Regarding claim 16:
Linthicum/Faux discloses all of the limitations of Claim 14. Linthicum further recites wherein receiving an input comprises identifying a previously entered data item ([0110]- putting a new data point can be used to compare and evaluate trends the historical data, thus identifying a previously entered data item.).

Regarding claim 17:
Linthicum recites a method of generating a user interface, the method comprising: generating a graphical user interface having a first … data display corresponding to an encounter with a patient ([0121]- examination report can be show on the UI.  [0112], Figure 7- Figure 7 shows a generated UI with patient medical findings. A patient getting a lab test to obtain these values can be considered as an encounter with the patient, and thus the examination report would correspond to an encounter with the patient.), 
the first … data display displaying a data item identifying the medical finding associated with the patient, the medical finding relating to a non-dental feature of a patient's anatomy ([0112], Figure 7- Figure 7 shows a generated UI with patient medical findings (includes blood pressure which is a non-dental feature of a patient’s anatomy).); and 
displaying the data item with a color in the graphical user interface, the color identifying a state of the medical finding associated with the patient, the color indicating the status of the medical finding relative to the same medical finding on at least on historical … record ([0112], Figure 7- Figure 7 shows a generated UI with patient medical findings (includes blood pressure which is a non-dental feature of a patient’s anatomy). The font of the numbers of the health data can be assigned different colors of shades of red and green, and this indicates the status of the medical finding. [0121]- examination report where the historical data trends come from can be show on the UI.).
Linthicum however does not explicitly teach:
note [ record]
Faux however teaches that it was well known in the art of clinical documentation that when generating a user interface for tracking the historical progression of a patient, the displayed information can be derived from medical sources relevant to the patient such as medical notes (this is interpreted as the note being historical) [0072].
Therefore, it would have been obvious to one of ordinary skill in the art of clinical documentation as of the effective filing date of the claimed invention to modify the use of the examination report in the UI generation of Linthicum to include the use of historical medical notes, as taught by Faux, in order to provide easier access of relevant medical information. 



Conclusion
Other sources of prior art have been considered, however the sources listed below have not been used in the above rejections:
US 2008/0221923 A1- system for managing health information that takes event based information
US 2009/0276246 A1- system for generating UI for medical application and grouping categories of plans of cares for patients.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686